DETAILED ACTION

1. 	The present application is being examined under the pre-AIA  first to invent provisions.

Election/Restriction
2. 	Restriction to one of the following inventions is required under 35 U.S.C. 121:
	I. Claims 7-8, 18, 20, drawn to methods of classifying a subject’s B-precursor acute lymphoblastic leukemia (ALL) as being either responsive or non-responsive to tyrosine kinase inhibitors by generating expression patterns of nucleic acids, classified in C12Q 1/6886.
	II. Claims 10-11 drawn to methods of classifying a subject’s B-precursor acute lymphoblastic leukemia (ALL) as being either responsive or non-responsive to tyrosine kinase inhibitors by generating expression patterns of proteins, classified in G01N 33/574.

Claims 4-6, 16-17, 22-25, 31-32, 34, 37 link(s) inventions I and II.  The restriction requirement between the linked inventions is subject to the nonallowance of the linking claim(s), claims 4-6, 16-17, 22-25, 31-32, 34, 37.  Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104 Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

3. 	The inventions are distinct, each from the other because of the following reasons:
A) The inventions of Group I and II are patentably distinct methods because they each have different uses, different reagents and different method steps.  
Group I is patentably distinct from Group II because the method of Group I, which evaluates gene expression at the nucleic acid level, is not relied upon by the method of Group II, which evaluates gene expression at the polypeptide level using antibody probes.
	
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Further Restriction Requirement
5. 	If Group I is elected: The claims are drawn to methods which require the determination of expression levels for multiple sets of nucleic acids selected from the 

6. 	If Group II is elected: The claims are drawn to methods which require the determination of expression levels for multiple sets of polypeptides selected from the group. Applicant is required to select one single combination of polypeptides for examination.

8. 	The invention must be a single combination of genes or polypeptides required for the claimed method. The invention may be a combination of more than one gene/polypeptide but less than all of the disclosed genes or a combination of all possible claimed genes/polypeptides. However, an election of a single invention, i.e., a single gene or a single combination of genes is required.

9. 	Claims 4-11, 16-25, and 31-32 (Group I) are directed to the use of a prognostic gene set “consisting essentially of at least IGJ, SPATS2L, MUC4, CRFL2 and CA6” and “optionally, at least one” gene selected from a group consisting of 21 additional genes. The language “optionally, at least one” requires that one, two, or any number more up to the 21 recited genes may be chosen. For example, a method requiring NRXN3 is distinct from a method requiring GPR110 because the methods have a different mode of operation, do not overlap in scope, and they are not obvious variants of one another (see MPEP § 806.05(j)). Each of the genes are located on different chromosomes and 

10. 	Claims 34, 37, and 40-41 are directed to the use of “one or more” of four possible prognostic gene sets which “consist essentially of” 12, 19, 26, and 38 genes, respectively. The language “one or more” requires that one, two, or any number up to all four prognostic gene sets may be chosen. Applicant must narrow the scope of the claims to a single combination of genes.

11. 	All of the aforementioned claims further encompass many subcombinations which are disclosed as usable together in a single combination and which are also separately useable. For example, consider the following combinations of genes selected from those disclosed:
Subcombination (A): the genes of IGJ, CRLF2, MUC4, SPATS2L, SLC2A5, PON2, CA6, NRXN3, DENND3, GPR110, BMPR1B, and CD99. (see Claim 34(b)(1)).
Subcombination (B): the genes of SEMA6A, GBP5, IFITMI, TP53INPI, S100Z, ENAM, and MDFIC (see Claim 34(b)(2)).
Combination (A+B): the genes of Claim 34(b)(1) and SEMA6A, GBP5, IFITMI, TP53INPI, S100Z, ENAM, and MDFIC.
	Each of the combinations of genes are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least 
These subcombinations are also distinct from the combination which comprises them because the combination does not require the particulars of the subcombination as claimed to show novelty or unobviousness and the subcombinations have utility by themselves or in another combination. The fact that the claim encompasses an embodiment which relies on only subcombination (A) is evidence that the details of subcombination (B) are not required for patentability of the combination (A+B). The fact that the claim encompasses embodiments which uses only subcombination (A) is evidence that the subcombinations have utility by themselves.
This example particularly discusses only the combinations (A), (B) and (A+B), but the same analysis could be applied to each of the different subcombinations and combinations set forth in the instant claims.
Because these inventions are independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction is not required because the inventions require a different field of search (see MPEP § 808.02), restriction for examination purposes as indicated is proper.
Each gene and sequences for the nucleic acids must be searched by a separate query of the electronic databases. See MPEP 808.02I. Therefore, a search for methods which use each gene or each combination of genes is not co-extensive with methods 
Applicant is required to select a single invention, i.e., a single gene or a single combination of genes required for the claimed method. The invention may be a single gene, a combination of more than one gene but less than all of the disclosed gene or a combination of all possible claimed genes. However, an election of a single invention, i.e., a single gene or a single combination of genes is required. This restriction requirement is predicated on the fact that the methods which use different genes or different combinations of genes do not appear obvious over one another. Should applicant traverse on the ground that the different genes or different combinations of genes are not patentably distinct over each other, applicant should submit evident or identify such evidence now of record showing the inventions to be obvious variant over each other or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other inventions.
Applicant is also required to identify which claims read upon the elected invention.
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Burden
12. 	Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because the following reasons apply:
(a)    the inventions have acquired a separate status in the art in view of their different classification;

(c)    the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(d)    the prior art applicable to one invention would not likely be applicable to another invention;
(e)    the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

Joint Inventors
13. 	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANINE ANNE GOLDBERG whose telephone number is (571)272-0743.  The examiner can normally be reached on Monday-Friday 7am-3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEANINE A GOLDBERG/           Primary Examiner, Art Unit 1634                                                                                                                                                                                                          February 11, 2022